Citation Nr: 1532736	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for radiculopathy of the left upper extremity. 

2. Entitlement to service connection for radiculopathy of the right upper extremity. 

3. Whether the reduction of the Veteran's disability rating for fibromyalgia from 40 percent to 20 percent, effective May 1, 2013, was proper.  

4. Whether the reduction of the Veteran's disability rating for left hand contusions from 10 percent to noncompensable, effective May 1, 2013, was proper. 

5. Whether the severance of service connection for right-sided muscle spasm and pain in the occipital and upper trapezius areas (claimed as a right shoulder disability) effective June 1, 2014, was proper.  

6. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013, March 2014, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The February 2013 rating decision reduced the Veteran's disability ratings for fibromyalgia and left hand contusions and denied a TDIU.  The March 2014 rating decision severed service connection for a right shoulder disability.  The June 2014 rating decision denied service connection for radiculopathy of the left and right upper extremities.  

With regard to the Veteran's TDIU claim, in his January 2014 VA Form 9 for the February 2013 rating decision, the Veteran specified that he was only appealing the reductions of his disability ratings for fibromyalgia and left hand contusions.  However, the RO subsequently denied his TDIU claim in the April 2014 and June 2014 Supplemental Statements of the Case.  The RO did not certify this issue to the Board in the October 2014 VA Form 8.  However, the Form 8 is for administrative purposes and does not confer or deprive the Board of jurisdiction.  See 38 C.F.R. § 19.35 (2014).  The RO led the Veteran to believe that his TDIU claim had been perfected and was still on appeal.  As a result, the Board finds that the TDIU claim is before it and is listed above.  

The June 2014 rating decision also denied service connection for a left kneecap disability.  The Veteran appealed this issue in his July 2014 Notice of Disagreement, and the RO provided a Statement of the Case in July 2014.  In his September 2014 VA Form 9, the Veteran specified that he only wished to appeal the issues of entitlement to service connection for radiculopathy of the left and right upper extremities.  The issue of entitlement to service connection for a left kneecap disability is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2014 VA Form 9, the Veteran stated that he wished to testify before a member of the Board via video conference hearing.  The Veteran is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2014).  Therefore, a remand is necessary to afford the Veteran his requested video conference hearing.  See 38 C.F.R. §§ 19.9, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




